Citation Nr: 0717782	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  01-01 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	To be clarified


WITNESSES AT HEARING ON APPEAL

Appellant and his friends, G.V. and B.A.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1968 to September 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
from a December 1993 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  The claim is now under the jurisdiction of the RO 
located in Huntington, West Virginia.  In February 2007, the 
veteran, sitting at the RO in Huntington, provided testimony 
during a hearing, conducted via video conference, with the 
undersigned sitting at the Board's main office in Washington, 
D.C.  A transcript of the hearing is of record.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

The veteran claims service connection for PTSD.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (2006); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f) (2006).

The veteran alleges that he has PTSD as a result of exposure 
to traumatic events while serving in Vietnam from September 
1968 to September 1969.  These events, as noted as part of 
numerous statements presented by him, include coming under 
mortar and rocket attack in Cam Rahn Bay, when several fellow 
soldiers were killed.  He added that he shot and killed four 
prostitutes.  See VA Form 21-4138, received in February 
1994.  The veteran also claimed that he killed six North 
Vietnamese while with the 865th Engineer Detachment in 
February 1969.  This occurred near "Happy Valley."  He said 
that another soldier told him he had cut up the dead enemy 
soldiers.  See VA Form 21-4138, dated in May 1994.  The 
veteran also asserted that a U.S. staff sergeant shot at his 
feet during an event when an enemy sniper began to scream.  
Id.  

Also in support of his claim the appellant has alleged that 
he was exposed to other stressful events while in Vietnam.  
See letter received in December 2000.  Here, the veteran 
claimed that while stationed near in the Cha Rang area near 
Cam Rahn Bay an American soldier went "berserk" and shot 
several of his own people.  This soldier was apparently with 
the 160th HEM unit.  The veteran also claimed to exposure to 
mortar fire while with the 865th Engineer Detachment (which 
was part of the 86th Maintenance Battalion, 160th Heavy 
Equipment Maintenance, and 67th Engineer Detachment).  The 
veteran also supplied VA with a stressor statement in May 
2002 in which he claimed that his good friend "Spec. 4th 
Class George Carroll" died while in Vietnam as a result of 
stepping on a land mine.  During the 2005 hearing, it was 
asserted that he put his wounded friend on a helicopter and 
the friend later died.

The veteran's Report of Transfer or Discharge (DD Form 214) 
shows that his last duty assignment and major command was the 
67th Engineer Detachment.

The medical records show that the veteran was afforded 
comprehensive VA examinations and medical treatment 
(including hospitalizations) for psychiatric-based problems, 
to include PTSD.  One such record, an October 1993 
compensation and pension examination report shows that the 
veteran informed the examiner of several traumatic events 
which occurred in Vietnam.  The examiner supplied a diagnosis 
of PTSD, and added that the disorder was related to combat in 
Vietnam.  The examiner, however, is not shown to have based 
his supplied diagnosis on stressors which had been 
confirmed.  A VA discharge summary, showing that the veteran 
has admitted from August to October 1993, includes a 
diagnosis of delayed PTSD.  

A May 1996 VA hospital record includes a diagnosis of 
adjustment disorder with depressed mood and a history of 
PTSD.  Also of record is an August 2000 letter from a VA 
licensed clinical social worker who claimed that the veteran 
had "virtually all the classic symptoms of PTSD."  A 
September 2002 VA examination report includes a diagnosis of 
PTSD.  But, in May 2004, a VA internist diagnosed PTSD that 
was attributed to the veteran's May 1995 motor vehicle 
accident.  More recent records, including a VA general 
medical-type examination report dated in April 2006, include 
a diagnosis of PTSD.

Regarding the veteran's claimed stressors, the RO is shown to 
have attempted to verify some of these in February 2001.  See 
letter to U.S. Armed Services Center for Research of Unit 
Records (USASCRUR).  A letter from USASCRUR, received in 
August 2001, reflects that it enclosed certain unit histories 
submitted by the 160th Heavy Equipment Maintenance Company 
(160th HEM Co), the higher headquarters of the 865th Engineer 
Detachment (865th Eng Det) - the veteran's listed unit of 
assignment.  The letter further stated that the history 
documented that the 160th HEM Co was located at the Cha Rang 
Maintenance Complex, Republic of Vietnam for the entire 
calendar years of 1968 and 1969.  The letter confirmed that 
"Joseph K. Carroll" was killed in action on February 26, 
1969, as a result of fragment wounds received from a hostile 
booby trap when he was assigned to the 9th Infantry 
Division.  It was also reported that in 1969 the Cha Rang 
Valley area came under mortar and small arms attacks, and in 
May 1969, four U.S. personnel were wounded.  USASCRUR added 
that it did not maintain the 1968 Morning Reports, DA Form 1 
for the 865th Eng Det.  The morning reports were noted to be 
available from the National Personnel Records Center (NPRC).  

It does not appear from review of the August 2001 USASCRUR 
response that the RO informed USASCRUR of all the veteran's 
claimed stressors.  Additional action is therefore required.

On remand, the RO should attempt to verify whether during the 
veteran's service he was exposed to the other stressors which 
he has identified.  To this, VA has a duty to provide a 
summary of his stressor statements to the U.S. Army and Joint 
Services Records Research Center (JSRRC, formerly known as 
the USASCRUR)), and ask it to attempt to verify the 
stressors.  38 U.S.C.A. § 5103A(b).  Therefore, on remand, 
the veteran should be asked to provide a more detailed 
statement of his stressors and that statement, as well as any 
other stressor statement previously offered, should discussed 
in a report to be forwarded to the JSRRC.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to obtain and associate with the record all pertinent 
evidence adequately identified by the veteran.  38 U.S.C.A. 
§ 5103A(b) (West 2002 & Supp. 2006).  As part of a May 1998 
VA Form 21-4138 the veteran claimed to be in receipt of 
social security disability benefits due to his PTSD.  VA's 
duty to assist includes obtaining records from the Social 
Security Administration (SSA).  Murincsak v. Derwinski, 2 
Vet. App. 363, 372-73 (1992). VA is not shown to have made an 
effort to obtain SSA documents and supporting medical records 
that may be relevant in this case.  As such, a remand is 
required for the RO to obtain and associate with the record 
the veteran's medical records on file with the SSA.

Finally, review of the claims file reflects that during the 
February 2007 hearing the veteran's representative indicated 
that he believed that the power of attorney regarding the 
veteran's representation by a service organization was in the 
name of the West Virginia Division of Veterans Affairs.  
However, the claims file contains an Appointment of Veterans 
Service Organization as Claimant's Representative (VA Form 
21-22), executed by the appellant, and signed and dated by 
him in October 2004, indicating the appointment of Disabled 
American Veterans (DAV) as his accredited representative.  As 
such, on remand, he should be asked to clarify whether he 
still desires to have DAV as his accredited representative.  
If not, he should be apprised that he may appoint a veterans' 
service organization by means of VA Form 21-22, see 38 C.F.R. 
§ 20.602 (2006), or an attorney or other individual by means 
of VA Form 22a, see 38 C.F.R. §§ 20.603-20.606 (2006).

Therefore, the case is REMANDED for the following action:

1.  The RO/AMC should clarify with the 
appellant whether he wishes to retain DAV 
as his accredited representative.  If 
not, inform the veteran that he may elect 
another service organization or an 
attorney or other individual by means of 
a VA Form 21-22 or a VA Form 22a, 
respectively.  Include blank VA Forms 21-
22 and 22a with the letter to the 
appellant.  Send a copy of the letter to 
DAV and associate with the claims file 
both a copy of the letter and any 
executed VA Form 21-22 or 22a received 
from the appellant.  Allow the appellant 
an appropriate period of time in which to 
respond.

2.  The RO/AMC should contact the Social 
Security Administration and request 
copies of the administrative decision and 
all medical records considered in the 
veteran's claim for SSA disability 
benefits (and any subsequent disability 
determination evaluations).  All records 
obtained should be associated with the 
claims file. If these records are not 
available, certification of such should 
be placed in the record. 

3.  The RO/AMC should again attempt to 
obtain additional information from the 
veteran concerning the specific 
circumstances of any alleged service 
stressor, to include the date(s), 
location(s), unit(s) involved, and other 
identifying information concerning any 
other individual(s) involved in the 
events, including their names, ranks, and 
units of assignment.  The veteran should 
be advised that this information is 
necessary to obtain supportive evidence 
of the claimed stressful events in 
service and that he must be specific as 
possible, because without such details an 
adequate search for verifying information 
cannot be conducted. With this 
information, the RO/AMC should review the 
file and prepare a summary of the 
veteran's alleged service stressors. 
 This summary must be prepared whether or 
not the veteran provides an additional 
statement, as requested above.

4.  The RO/AMC, after waiting an 
appropriate time period for the veteran 
to respond, should prepare a summary of 
his stressors using both the information 
provided in reply to the above request 
and the facts found in the earlier 
stressor statements found in the claims 
file.  The RO should forward to the 
JSRRC, the veteran's DA 20 and other 
pertinent service records with a stressor 
summary and ask it to attempt verify each 
additional claimed stressor, to include 
the veteran's witnessing the death of 
several comrades while in Cam Rahn Bay, 
killing four prostitutes while in Cha 
Rang, killing six North Vietnamese while 
with the 865th Engineer Detachment in 
February 1969 near "Happy Valley", and 
the death of his friend Spec. 4th Class 
George Carroll when he stepped on a land 
mine.  The veteran must be informed of 
the results of the search.

5.  After the above has been 
accomplished, then the RO/AMC should 
schedule the veteran to be examined by a 
VA psychiatrist experienced in evaluating 
post-traumatic stress disorders to 
determine the diagnoses of any 
psychiatric disorder(s) that are present.  
Because of the conflicting diagnoses in 
the medical history, it is critical that 
any examiner review the veteran's claims 
files, to include this Remand, so that an 
informed medical judgment can be made.  
All indicated tests and studies should be 
conducted and all clinical findings 
reported in detail.

a.  The examiner should be advised 
that the veteran served in the 
Republic of Vietnam from September 
1968 to September 1969, and 
maintains that he was exposed to 
mortar and rocket fire, witnessed 
the death of fellow soldiers and an 
American soldier shooting at his 
comrades, killed four prostitutes 
and several North Vietnamese, 
captured nine enemy prisoners, and 
that his friend, "George Carroll" 
died when he stepped on a land mine.

b.  The examiner should elicit as 
much detail as possible from the 
veteran as to such claimed 
stressors, e.g., locations, dates, 
and identities of individuals 
involved.  Then, pending 
verification of the veteran's 
exposure thereto, the examiner 
should consider the veteran's 
alleged in-service stressors for the 
purpose of determining whether such 
stressors were severe enough to have 
caused the current psychiatric 
symptoms, and whether the diagnostic 
criteria to support the diagnosis of 
PTSD have been satisfied by the in- 
service stressors.  The diagnosis 
should conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in DSM-IV.

c.  If the veteran is found to have 
PTSD, the examiner is requested to 
identify the diagnostic criteria, 
including the specific stressor(s) 
supporting the diagnosis, and 
whether the veteran has PTSD due to 
his May 1995 motor vehicle accident.

d.  If the veteran is found to have 
a psychiatric diagnosis other than 
PTSD, the examiner is requested to 
render an opinion as to whether it 
is at least as likely as not (i.e., 
at least a 50-50 probability) that 
any such diagnosed psychiatric 
disorder was caused by military 
service, or whether such an etiology 
or relationship is unlikely (i.e., 
less than a 50-50 probability).  The 
examiner is particularly requested, 
to the extent possible, reconcile 
the veteran's other psychiatric 
diagnoses noted in the post service 
medical records.

e.	A complete rationale should be 
given for all opinions and 
conclusions expressed.  The 
claims files must be made 
available to the examiner for 
review in conjunction with the 
examination, for a proper 
understanding of the veteran's 
medical history.  The examination 
report is to reflect whether such 
a review of the claims files was 
made.
	
NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound 
to find in favor of causation 
as it is to find against it.

6.  The veteran is hereby notified that 
it is his responsibility to report for a 
VA examination (if ordered) and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim. 
 38 C.F.R. §§ 3.158, 3.655 (2006).  In 
the event that the veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

7.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
has not been undertaken or is deficient 
in any manner, the RO must take 
appropriate corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

8.  Thereafter, the RO should 
readjudicate the appealed issue.  If the 
benefit sought on appeal remains adverse 
to the veteran, he and his representative 
should be provided a supplemental 
statement of the case (SSOC) which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision since the August 2006 SSOC. 
 They should then be afforded an 
applicable time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).

_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


